Exhibit 10.30

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is effective
March 16, 2006, by and between InPhonic, Inc., a Delaware corporation (the
“Company”), and Lawrence S. Winkler, an individual (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective January 19, 2004 (the “Agreement”) setting forth the terms and
conditions upon which the Company agreed to employ the Executive; and

WHEREAS, the parties now desire to amend the Agreement to the extent, and only
to the extent, provided herein; and

WHEREAS, any terms not otherwise defined herein shall have the meanings given to
them in the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements and undertakings contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as set forth below.

1. MODIFIED AGREEMENT TERMS. The Agreement is hereby amended to reflect the
following terms:

Amendment to Section 4.4 Vesting of Common Stock Options Upon a Change in
Control of the Agreement. The first sentence of Section 4.4 shall be deleted in
its entirety and amended to read: “Notwithstanding anything to the contrary in
the foregoing Section 4.3, unless the Common Stock Options or any other stock
options, restricted stock or other equity awards provided during the Executive’s
employment with the Company (collectively, for purposes of this Agreement, the
“Equity Awards”) have been terminated, one hundred percent (100%) of the
unvested Equity Awards will vest upon termination of the Executive’s employment
with the Company if such termination occurs coincident or within one hundred
eighty (180) calendar days immediately following a Change in Control.” Other
than as set forth in this Amendment, all of the remaining terms and conditions
of Section 4.4 shall continue in full force and effect.

2. RATIFICATION. Except as provided herein, the Agreement and its terms and
provisions shall remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligation of each of the Company and the
Executive and shall not be released, impaired, diminished or in any other way
modified or amended as a result of the execution and delivery of this Amendment.

 

1



--------------------------------------------------------------------------------

3. CONTROLLING LAW. This Amendment shall be interpreted, and the rights and
liabilities of the parties hereto determined, in accordance with the laws and
decisions of the State of Maryland, without regard to its principles of
conflicts of law.

4. MISCELLANEOUS. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. The headings
of this Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment. To the extent any provision herein violates
any applicable law, that provision shall be considered void and the balance of
this Amendment shall remain unchanged.

5. ENTIRE AGREEMENT. This Amendment and any exhibit hereto sets forth the entire
agreement and understanding of the parties hereto in respect of the matters
described herein. The terms herein may not be changed verbally but only by an
instrument in writing signed by the party against which enforcement of the
change is sought.

6. COUNTERPARTS. This Amendment may be executed in two or more counterpart
copies, each of which shall be an original, but all of which taken together
shall constitute one and the same instrument. Facsimile signatures shall be
considered binding on the parties hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

COMPANY:   EXECUTIVE: INPHONIC, INC.  

/s/ David A. Steinberg

 

/s/ Lawrence S. Winkler

David A. Steinberg   Lawrence S. Winkler Chairman and Chief Executive Officer  
Chief Financial Officer

 

2